Citation Nr: 0906380	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hypertension and fungal dermatitis of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, in 
pertinent part, denied entitlement to a rating in excess of 
10 percent for hypertension and denied entitlement to service 
connection for erectile dysfunction.  

In September 2008, the Veteran provided testimony at a 
hearing at the RO before the undersigned.  A transcript of 
the hearing is of record.

During his September 2008 hearing, the Veteran withdrew his 
appeal with respect to the issues of entitlement to service 
connection for benign prostatic hypertrophy (BPH) and post-
traumatic stress disorder (PTSD), as well as entitlement to a 
compensable rating for fungal dermatitis of the feet.  
Therefore, these issues are not before the Board.

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diastolic blood pressure readings have not been 
predominantly 110 or more and his systolic blood pressure 
readings have all been below 200.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2006, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the May 2006 letter.  

The Court has further held that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Veteran was provided notice that complies with Vazquez-
Flores in a May 2008 letter.

VCAA notice must be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The claim was readjudicated in the December 2008 
SSOC.  Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in May 2006 
in response to his claim for an increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

Service connection for hypertension was granted in an October 
1972 rating decision.  An initial noncompensable rating was 
assigned, effective May 31, 1972.  The current 10 percent 
rating was assigned in a September 1995 rating decision, 
effective July 20, 1995.  

VA Medical Center (VAMC) treatment records show that the 
Veteran's blood pressure was 126/89 in December 2004.  Almost 
a year later in November 2005, his blood pressure was 127/68, 
and in April 2006, it measured 165/113.  

The Veteran was provided a VA contract examination to 
determine the severity of his hypertension in May 2006.  He 
reported having numerous changes in his medications as his 
doctors worked to control his blood pressure.  Blood pressure 
readings were 130/80, 128/80, and 130/80.  The diagnosis was 
hypertensive cardiovascular disease with no functional 
limitations related to his hypertension.  

In December 2006, the Veteran's blood pressure was measured 
at the VAMC as 133/85.  Six months later in June 2007, it was 
measured as 150/90 and 148/88.  Most recently, in April 2008, 
the Veteran's blood pressure was measured at 158/86 and 
164/114.  

A 10 percent rating is applicable for hypertensive vascular 
disease if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or there is a 
history of diastolic pressure of predominantly 100 or more 
and continuous medication is required for control blood 
pressure.  A 20 percent is warranted if diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 
(2008).  

The Veteran has required medication to control his 
hypertension, but this is contemplated by the currently 
assigned 10 percent rating.  Throughout the claims period his 
systolic readings have all been well below 200.  In fact, his 
highest systolic reading was only 165 from an April 2006 
visit to the VAMC.  

Furthermore, while the Veteran was twice noted to have 
diastolic readings above 110, the majority of his diastolic 
readings during the appeals period have been measured in the 
80s or 90s.  Therefore, the Board cannot conclude that the 
Veteran's diastolic blood pressure has been predominantly 110 
or more throughout the claims period.  

As the Veteran's diastolic blood pressure has not been 
predominantly 110 or more, nor has his systolic blood 
pressure been predominantly 200 or more, the weight of the 
evidence is against a schedular rating in excess of 10 
percent at any time during the claims period.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.


REMAND

The VCAA requires that upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
Any notice error will be presumed prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007).

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In May 2006, the Veteran was sent a letter containing 
information about claims for increased ratings and direct 
service connection, but this letter made no reference to the 
claim for service connection on a secondary basis on appeal.  
To date, no VCAA notice letter has been issued with regard to 
this issue.

In addition, upon remand, the Board finds that the Veteran 
should be afforded a VA examination to determine the nature 
and etiology of his erectile dysfunction.  The Veteran 
contends that his erectile dysfunction is a result of the 
medications used to treat his service-connected hypertension 
and fungal dermatitis of the feet.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

In a November 2008 urology consultation at the VAMC, the 
Veteran's physician noted that many studies showed a link 
between anti-hypertensive drugs and male erectile 
dysfunction.  While other causes of erectile dysfunction were 
also described, the diagnosis was erectile dysfunction, a 
known possible side effect of long term use of anti-
hypertensive drugs.  The examiner did not opine as to the 
likelihood that the veteran had erectile dysfunction as the 
result of medication he took for hypertension.

As the record contains some evidence of an association 
between the Veteran's current erectile dysfunction and the 
medications used to treat his service-connected hypertension, 
but does not contain an opinion as to the likelihood of such 
a connection, a VA examination is needed. 

Based on the foregoing, this case is REMANDED to the RO or 
the AMC in Washington, DC, for the following actions:

1.  Send the veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain the type of evidence needed to 
substantiate a claim for service 
connection on a secondary basis.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current erectile 
dysfunction.  

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
currently diagnosed erectile dysfunction 
was caused by or aggravated by the 
medications used to treat the Veteran's 
service-connected hypertension or fungal 
dermatitis, or is otherwise related to a 
disease or injury in service or a service 
connected disease or disability..

The rationale for any opinion should also 
be provided.

3.  If any benefits sought on appeal are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


